Title: To James Madison from Charles Pettit, 11 October 1801
From: Pettit, Charles
To: Madison, James


Sir,
Philadelphia 11th. October 1801.
Having met with an occasion to open the way to a Correspondence with you in some measure Official, and presuming that former acquaintance is not wholly forgotten, I beg leave to offer a few words as a private Citizen.
My attachement to the Principles of the Government, and to those which are likely to guide the Administration of it, leave me free from objection to assist in such Administration in any way in which my Services may with propriety be called for. The Stations in which I have had the honour to serve the Public, and the degree of ability and fidelity with which the Duties of those Stations were performed, cannot be wholly unknown to you, tho’ they may have been more intimately known in detail to others. From the considerations I have mentioned, I should have taken the liberty to make a tender of my services to the President if I had supposed his knowledge of me sufficient to warrant such Freedom. Having occasion, some time since, to write to Mr. Galatin, I took the liberty of intimating to him that if a vacancy should fairly happen in the Office of Collector for this Port, the general Post Office, or any other adapted to my Situation, Circumstances & Talents, an appointment would be gratefully accepted; but that it was far from my desire to have a vacancy created for the purpose calling me into service.
In case it should be contemplated to call for my services, it may be proper to mention something of my situation and circumstances, which may enter into the consideration of the expediency of such call, and in what manner my services may be employed most usefully. In the first place I am so far a Cripple as to be unable to walk without the aid of Crutches. In other respects I enjoy a good state of health, and unimpaired faculties for business, which my present station unremittingly and daily calls me to. This lameness was occasioned by a severe fall from a carriage about four years since, and tho’ not accompanied by either fracture or dislocation, contused the left Trocanter so as to affect the dependant Muscles which yet continue too weak to support my weight on that Limb, tho’ not without hopes of recovery. The station I occupy produces a salary of $2500 per annum, with freedom from House rent. To this station I was elected about six years ago, & have continued by annual election ever since, except during my disability to perform the Duties for a considerable time, but was recalled to it on my recovery near three years ago, and the calls will probably be repeated annually as long as I can with propriety accept them. The Duties are incessant so as to admit of no other business, and call for a kind of qualification which experience & attention only can furnish, & which not many take the pains of acquiring. From what I have said you will infer that the offer of my services is not urged by indigence; and I may add that I am not so wealthy as to suppose myself independant of business; tho’ I have had the honour to serve the United States in a station that was deemed to be amongst the most lucrative, and in times in which it afforded me opportunities, if I could have found freedom to avail myself of them, to have become so.
Whatever may be the Event, I pray you to excuse the freedom of this communication, and to consider me, with pure respect, Sir, Your most obedient servant
Chas. Pettit
  

   RC (DLC).


   Pettit had written to Gallatin on 16 Aug. 1801 particularly seeking an appointment as collector at Philadelphia (reproduced in Papers of Gallatin [microfilm ed.], reel 5).

